MEMORANDUM**
Jose Armando Estrada appeals pro se the district court’s dismissal for lack of jurisdiction of his post-conviction motion for a downward departure from the Sentencing Guidelines based on rehabilitation and alien status. Estrada pleaded guilty to conspiracy to possess with intent to distribute heroin and was sentenced in 1997 to a 120-month term. We agree with the district court that it had no jurisdiction over Estrada’s motion for a downward departure.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We reject the government's contention that Estrada's notice of appeal was untimely, because as a pro se prisoner, Estrada's notice of appeal is deemed filed when it was delivered to prison authorities for forwarding to the court. Fed. R.App. P.4(c)(1); Houston v. Lack, 487 U.S. 266, 270, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988).